       Case 1:18-cr-00041-JAJ-HCA Document 39 Filed 02/18/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                       )         CASE NO. 1:18CR00041-JAJ
                                                )
                Plaintiff,                      )
                                                )               SEALED
        vs.                                     )       SENTENCING MEMORANDUM
                                                )
JAMIE LYNN OPALIA,                              )
                                                )
                Defendant.                      )

       COMES NOW the Defendant, Jamie Lynn Opalia, by and through her attorney of record,

Joshua W. Weir, and hereby respectfully submits to the Court the following Sealed Sentencing

Memorandum, setting forth all factors that the Court should consider in determining what type and

length of sentence is sufficient, but not greater than necessary, to comply with the statutory

directives set forth in 18 U.S.C. § 3553(a).

       Jamie Lynn Opalia (“Opalia”) is scheduled to be sentenced for Social Security Payee Fraud

on Tuesday, February 19, 2019 at 2:30 p.m.

       There are no outstanding issues for sentencing. Ms. Opalia has the following advisory

guideline calculation:

       Base Offense Level § 2B1.1(a)(2):                                  6

               § 2B1.1(b)(1)(C):                                          +4

       Acceptance of Responsibility § 3E1.1(a)-(b):                       (2)

       Total Offense Level:                                               8

       Criminal History Points:                                           6

       Criminal History Category:                                         III

       Advisory Guideline Sentencing Range:                               6-12
       Case 1:18-cr-00041-JAJ-HCA Document 39 Filed 02/18/19 Page 2 of 4




                                               I.    FACTS

           A.     Nature of the Offense

           In August of 2008, Ms. Opalia began lawfully receiving SSDI benefits. (PSIR ¶ 6). In
August of 2010, Ms. Opalia lawfully obtained additional SSA benefits for her daughter and served
as the representative payee. (PSIR ¶¶ 6, 7) Ms. Opalia and her husband separated in roughly 2012
and their daughter resided with Opalia’s husband until their divorce was finalized in July of 2013.
(PSIR ¶ 9). From July 2013 to August 2017, Opalia converted the SSA benefits of her daughter
for her own use. (PSIR ¶ 12). In total, Ms. Opalia converted $22,552 in SSA funds for her own
use. Id.
                                         II.        ARGUMENT

           Ms. Opalia requests that this Court exercise its authority under 18 U.S.C. § 3553 and United

States v. Booker, 543 U.S. 220 (2005), to vary from the United States Sentencing Guidelines

(“U.S.S.G.” or the “Guidelines”) and sentence her to a term probation that includes a condition or

combination of conditions that substitute intermittent confinement, community confinement, or

home detention pursuant to U.S.S.G. ¶ 5C1.1(c)(3) or “time served” with a corresponding a term

of supervised release with a condition that substitutes community confinement or home detention

as provided by U.S.S.G. § 5C1.1(c)(2).

           Ms. Opalia submits that after consideration of mitigating factors such as the emotional

trauma of sexual abuse in her childhood (PSIR ¶ 52) and the death of her father at age 18 (PSIR ¶

52), which contributed greatly to significant mental and emotional health issues including suicidal

ideation, severe depression and post-traumatic stress disorder. (PSIR ¶¶ 52-56). Such factors

contributed to her drug dependence and abuse, which led to the commission of the underlying

offense. Ms. Opalia was a drug addict using the proceeds of her daughter’s SSA funds to support




                                                     2
       Case 1:18-cr-00041-JAJ-HCA Document 39 Filed 02/18/19 Page 3 of 4




her habit. Addressing the drug addiction and the underlying psychological and emotional issues

that led to drug use is the key to avoiding recidivism.

       The post-offense rehabilitative steps taken by Ms. Opalia to deal with the drug dependence

have been significant. She completed three months of inpatient drug treatment, 12 weeks of relapse

prevention, attends AA meetings, resides in transitional recovery house and, most importantly,

Ms. Opalia will have maintained her sobriety for just over a year as of the time of her sentencing.

(PSIR ¶¶ 57-61a). Additionally, Ms. Opalia volunteers twenty hours of her time weekly at the New

Life Thrift Store. Sentencing Ms. Opalia to a term of incarceration and removing her from the

transitional housing may only disrupt the progress she’s already made. The best chance for Ms.

Opalia to gain employment and make progress toward restitution is to place Ms. Opalia on

Probation or Supervised Release. A term of probation or supervised release would be sufficient,

but not greater than necessary, to comply with the statutory directives set forth in 18 U.S.C.

§ 3553(a).

                                     III.    CONCLUSION

       In summary, based on all of the foregoing information, Ms. Bakker respectfully requests

that this Court exercise its authority under 18 U.S.C. § 3553 and United States v. Booker, 543 U.S.

220 (2005). Ms. Opalia submits that such a variance is warranted based on exceptional hardships

in her childhood and early adulthood, her emotional and mental health issues, her drug addiction,

post-offense rehabilitation and lack of significant criminal history. Ms. Opalia respectfully

requests that the Court sentence her to a term of probation or supervised release with home

confinement so that she may obtain employment, while maintaining her sobriety and completing

additional substance abuse treatment.

       WHEREFORE, for all of the foregoing reasons, the Defendant respectfully requests that

this Court exercise its authority under 18 U.S.C. § 3553 and United States v. Booker, 543 U.S. 220

                                                 3
      Case 1:18-cr-00041-JAJ-HCA Document 39 Filed 02/18/19 Page 4 of 4




(2005), and grant the Defendant a downward variance and sentence her to probation or supervised

release with a condition that substitutes community confinement or home detention.

       DATED this 18th day of February, 2019.

                                                  Respectfully Submitted,

                                                  JAMIE LYNN OPALIA, Defendant,



                                            BY: /s/ Joshua W. Weir (AT0008804)
                                                BLACK & WEIR LAW OFFICES, LLC
                                                1904 Farnam Street, Suite 425
                                                Omaha, NE 68102
                                                Tel: (402) 513-3650
                                                Fax: (844) 222-2417
                                                josh@joshweirlaw.com
                                                Attorney for Defendant


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of February, 2019, I electronically filed under seal the
foregoing Sealed Sentencing Memorandum with the Clerk of the Court using the CM/ECF system,
and forwarded a copy thereof via electronic mail to the following: michael.duffy@usdoj.gov and
beth_sanchez@iasp.uscourts.gov.

                                                  /s/ Joshua W. Weir (AT0008804)




                                                 4
